Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0003839
                                                         15-MAR-2017
                                                         07:54 AM



                           SCWC-13-0003839


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                      JOHN CHRISTOPHER JENKINS,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0003839; CR. NO. 13-1-0366)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant John Christopher

Jenkin’s application for writ of certiorari filed on January 30,

2017, is hereby rejected.

          DATED:    Honolulu, Hawai'i, March 15, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson